Citation Nr: 1236004	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  08-13 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to October 1977, from March 1978 to October 1983, and from May 1986 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In September 2009, the Veteran testified at a hearing conducted at the RO before a Decision Review Officer; in November 2010, he testified at a hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings have been associated with the claims folder.  

In January 2011, the Board remanded this portion of the Veteran's appeal to obtain additional treatment records and to accord him new VA examinations.  Review of the record reflects substantial compliance with the Board's directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The January 2011 remand also included the issue of service connection for tinnitus.  By way of a May 2012 rating action, service connection for tinnitus was subsequently granted.  As the Veteran has not expressed disagreement with the effective date assigned, the Board concludes that the only issues on appeal are those set forth on the title page.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was first diagnosed after the Veteran's active duty and is not causally or etiologically related to such service or to any incident therein.

2.  The Veteran has bilateral hearing loss that is as likely as not related to his active duty.

3.  Clear and unmistakable evidence shows both that the Veteran's left shoulder disorder preexisted service and that this condition did not undergo an increase in severity during service that could be identified as an advancement beyond normal progression.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).  

3.  A left shoulder disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the issue of service connection for bilateral hearing loss, the Board has considered this legislation but finds that, given the favorable action taken herein with regard to that issue, no further discussion of these VCAA requirements is required with respect to this matter.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Here, pre-decisional notice letters in November 2003, May 2004, and July 2004 complied with VA's duty to notify the Veteran with regards to the issues on appeal.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Since the Board has concluded that the preponderance of the evidence is against the claims for service connection, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regarding VA's duty to assist, VA obtained most of the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured medical opinions in furtherance of the Veteran's claims.  The Board observes that the Veteran's complete STRs from his final period of service do not appear to be of record.  In this regard, a memorandum dated in February 2008 indicates that the RO exhausted efforts to obtain those records and that any further attempts would be futile.  However, a service department records envelope was received from the Records Management Center (RMC) in February 2009, which contains examinations from the Veteran's final period of service.  It is unclear whether the Veteran's complete STRs from his final period of service were included in the February 2009 envelope.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  

Also, the evidence shows that the Veteran receives disability benefits from the Social Security Administration (SSA).  A review of the claims file indicates that the Veteran's SSA records have not been obtained.  As discussed in detail below, the Board is denying the Veteran's claims for service connection for acquired psychiatric and left shoulder disorders primarily on what is documented in the Veteran's service records as well as his competent and credible statements.  He has not indicated that his post-service SSA records contain information pertinent to what occurred in service or that they provide additional information regarding his disorders that he has not otherwise provided through his lay statements and treatment records that have been obtained.  Therefore, as there is little likelihood that post-service SSA records would be relevant to the issue of what incurred in service, the Board concludes that a remand to obtain the Veteran's SSA records is not warranted and would result in unnecessary delay in adjudicating the claims.  See Golz v. Shinseki, 590 F.3d 1317 (2010) (holding that VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant); see Sabonis v. Brown, 6 Vet. App. 426, (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).

Except for any possible missing STRs, the Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  VA has no duty to inform or assist that was unmet.  38 C.F.R. § 3.159(c)(1)-(3).  

In addition, pertinent VA opinions with respect to the issues on appeal were obtained in February 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinions obtained in this case are sufficient, as they collectively considered all of the pertinent evidence of record, including the written statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA opinion concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  
Certain chronic diseases (e.g., arthritis and sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).   

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	A.  Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder that is related to his military service.  He contends having several in-service stressor events, including a small arms incident that resulted in a head and neck injury; almost drowning in tank stuck in quicksand; a constant fear of being arrested when transporting weapons and ammunition; dealing with suicides of trainees when stationed at Fort Knox; being assigned to casualty affairs, which included duties of notifying family members; the inability to work as a truck driver because of his left shoulder; and friends dying.  See, e.g., May 2007 stressor statement.  The Veteran testified that his psychiatric disorders began in service and continued since service.  November 2010 Hearing Transcript (T.) at 6.  

Entitlement to service connection for posttraumatic stress disorder (PTSD) requires medical evidence diagnosing PTSD in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD Form 214s shows that he did not receive any decorations or medals denoting participation in combat.  Where VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . .  and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

As the Veteran has not reported fear of hostile military or terrorist activity, the amendment does not apply to his appeal.  Accordingly, his statements concerning the alleged stressors may not be accepted, standing alone, as sufficient proof of their occurrence.  

The Veteran's STRs show that a piece of metal struck him in the neck when he was working on a tank in October 1979 while stationed in Germany.  The wound was cleaned and bandaged; the Veteran was returned to duty that same day.  There is nothing in the record to indicate that the wound occurred as a result of small arms fire as contended by the Veteran.  His STRs show no treatment for, or diagnosis of, any psychiatric disorders.  Examinations in February 1978, May 1983, and March 1994 all revealed a clinically normal psychiatric system and no complaints of psychiatric complaints.  His retirement examination in July 2001 also revealed a clinically normal psychiatric system.  In his accompanying reports of medical history for the examinations, the Veteran repeatedly denied psychiatric symptoms such as frequent trouble sleeping, depression and excessive worry, and nervous trouble of any sort.  There is nothing in the Veteran's STRs and personnel records to confirm his reported stressors or the onset of any psychiatric disorder.  

According to post-service medical records, the Veteran was referred to psychiatric treatment in October 2003 for depression.  Treatment records dated in October 2003 reveal diagnoses of alcohol dependency; cocaine dependency; generalized anxiety; and depression not otherwise specified.  He was again diagnosed with depression in November 2003.  A VA treatment record in November 2003 shows that the Veteran's difficulties with adjusting to civilian life were discussed.  No opinions regarding the etiology of any diagnosed psychiatric disorders were provided.  

The Veteran was afforded a fee-based examination in December 2003.  He reported noting a difficulty adapting to socialize after discharge from service and joining the Reserve Officers' Training Corps (ROTC) as an instructor.  He was let go from that position due to the inability to keep up with the new recruits and physical demands in view of his multiple physical symptoms.  He reported losing several friends during his 24 years of service.  The Veteran reported that news pertaining to death in Iraq or Afghanistan reminded him of his role in notifying family members.  Following examination, the Veteran was diagnosed with dsythymic disorder.  The examiner observed that the Veteran served successfully for about 25 years, but had noted significant difficulty in adapting to civilian life.  The Veteran was opined to be still struggling with adjusting to society.

The Veteran was admitted for psychiatric reasons in April 2004.  The admission history shows that the Veteran reported leaving service one year earlier and having a hard time adjusting since then.  He reported that he began using drugs when he got out of service.  The admission diagnoses included PTSD; cocaine abuse; alcohol abuse; and rule out major depressive disorder.  Treatment records during his admission show diagnoses of depression and anxiety.  The discharge diagnoses were cocaine dependence; alcohol dependence; rule out PTSD; and depressive disorder not otherwise specified.  

A letter from a VA psychiatrist dated in March 2006 reveals that the Veteran carried a diagnosis of depression not otherwise specified and alcohol and cocaine dependence in early remission.  A VA treatment record dated in July 2006 shows that the Veteran reported stressor events of witnessing a lot of deaths of his comrades due to training accidents on the border of Germany and Czechoslovakia during the Cold War period; witnessing a friend get crushed by a tank that he was sitting on when it turned over; and almost drowning when the tank he was driving got stuck in quicksand.  He reported taking medication for depression since he left service in 2001.  The Veteran was diagnosed with depressive disorder; rule out PTSD; history of substance abuse in remission; and anxiety.  These records do not contain opinions regarding the etiology of the Veteran's psychiatric disorders.  

The RO attempted to verify the Veteran's stressor of being trapped in a tank that was stuck in quicksand.  A report from the Defense Personnel Records Information Retrieval System (DPRIS) dated in June 2010 reveals that such stressor could not be verified.  The Veteran did not submit sufficient information to allow for the verification of his other reported stressors.  

The Veteran was afforded a VA examination in February 2011.  Traumatic events reported including a tank flipping over that crushed a commander's head and resulted in the Veteran almost drowning; witnessed three trainees that hanged themselves; being a casualty assistance officer; a head injury with a loss of consciousness during the tank flipping over incident; his neck being punctured by a piece of tank metal requiting stitches; a broken collar bone; depression during his divorce in 1990; and issues involving racial prejudice, anger, problems with authority, and feeling that he "got the boot."  The Veteran reported that he was "not happy" when he left the military.  He reported having extreme difficulty adjusting to civilian life.  Following examination, he was diagnosed with depressive disorder not otherwise specified and alcohol abuse.  

The examiner opined that the Veteran's depressive disorder not otherwise specified diagnosis was less likely than not etiologically related to his active service.  In fact, that diagnosis was more likely than not related to the Veteran's discharge from active service, as he reported significant difficulty adjusting to civilian life.  Furthermore, documentation in both his claims file and medical record supported the notion that his depression developed after discharge (e.g., all treatment  occurred post-discharge).  It should be noted that the Veteran reported suffering from depression related to his divorce, which occurred during his military service in 1990.  However, there was no indication of such in his military records.  The Veteran also rather vaguely reported "having issues" while in the military, but said that he did not seek treatment due to fear of being kicked out.  There was no way to validate his self-report.  It was also the examiner's opinion that the Veteran's alcohol abuse was less likely than not etiologically related to his active service, as the Veteran reported self-medicating with alcohol in order to cope with psychiatric symptoms that appeared to have developed after his discharge from the military.  

Based on a review of the evidence, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  Although the Veteran has been shown to be diagnosed with several acquired psychiatric disorders post-service, the Board finds that the Veteran does not have a verified in-service stressor resulting in a psychiatric disorder or that he incurred an event, injury, or disease to his psychiatric system in service.  As discussed above, the Veteran has reported several in-service stressor events.  Regarding the stressor of almost drowning in a tank, as discussed above, DPRIS was unable to verify that stressor.  Additionally, no other evidence such as buddy statements, which could be used to corroborate that stressor, is of record.  

As for the Veteran's other stressor events, no buddy statements or other evidence to support those claimed stressors is of record.  Also, as discussed above, the Veteran did not submit sufficient information to allow for the verification of his other stressors such as the suicides of trainees.  Moreover, with his purported stressor of a neck injury from small arms fire, although his STRs do confirm that he was cut in the neck by a piece of metal, it occurred when he was working on a tank; there is nothing to indicate that it occurred during small arms fire as contended by the Veteran.  Additionally, some of his stressors such as fear of being arrested when transporting ammunition are anecdotal in nature and unlikely to be objectively verified.  See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, although they may be true, are not researchable.  In order to be researched, incidents must be reported and documented.").  Thus, the evidence fails to show that the Veteran has any confirmed in-service stressors.

With regard to the Veteran's claim that he has PTSD, without evidence of a verified stressor, service connection for PTSD cannot be granted.  38 C.F.R. §§ 3.304(f); 4.125(a).  Therefore, without a verified stressor, the Board concludes that service connection for PTSD is not warranted.  

As for the Veteran's other psychiatric disorders, the evidence fails to show that any of them are related to his military service.  Here, the evidence does not show that the onset of any current psychiatric disorder occurred during service.  As discussed above, the Veteran's STRs are silent for any psychiatric complaints.  The Board acknowledges that the Veteran's complete STRs from his final period of service ending in 2001 do not appear to be of record.  However, the Veteran himself admitted to the February 2011 examiner that he did not seek treatment in service.  Thus, by the Veteran's own statements, any missing STRs would not show the onset of a psychiatric disorder in service as he did not seek treatment in service.  Moreover, his July 2001 retirement examination is of record and a clinically normal psychiatric system was shown at that time, in addition to the Veteran denying having psychiatric symptoms such as depression, excessive worry, and nervous trouble of any sort.  Therefore, the evidence fails to establish that the onset of an acquired psychiatric disorder was in service.

Rather, the evidence indicates that the Veteran's acquired psychiatric disorders started when he was discharged from service as he apparently had trouble adjusting to civilian life.  Here, the Veteran reported to the December 2003 examiner that he had difficulty adapting to socialize after discharge from service.  The examiner observed that the Veteran served successfully for about 25 years, but had noted significant difficulty in adapting to civilian life.  Additionally, when the Veteran was admitted psychiatrically in April 2004, he reported leaving service one year earlier and having a hard time adjusting since then.  He also reported that he began using drugs when he got out of service.  After interviewing the Veteran and reviewing the claims file, the February 2011 examiner opined that the Veteran's depressive disorder was more likely than not related to his discharge from active service as he reported significant difficulty adjusting to civilian life.  The examiner's opinion was supported by a well-reasoned rationale and is uncontradicted.

In this case, no medical professional has provided any opinion to indicate that the Veteran's psychiatric disorders are related to his military service.  As discussed above, the evidence fails to show the incurrence of an in-service event that led to his post-service psychiatric diagnoses.  Although the Veteran reported several in-service events that he believes led to his acquired psychiatric disorders, his personnel records and STRs fail to show that any of those events lead to an injury or disease to his psychiatric system.  The Board acknowledges that with regards to his reported event of being assigned to casualty affairs, the Veteran is competent and credible to report that such work was emotional and stressful.  However, the medical evidence does not show that such work led to an acquired psychiatric disorder.  Indeed, the Veteran has not reported that any medical professional has provided any opinion relating an acquired psychiatric disorder to his assignment to casualty affairs.  

The Board acknowledges the Veteran's belief that he has an acquired psychiatric disorder that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an in-service stressor, the onset of an acquired psychiatric disorder during active duty or competent evidence of an association between an acquired psychiatric disorder, and an in-service event, service connection for an acquired psychiatric disorder is not warranted.  The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).

	B.  Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss that is related to in-service acoustic trauma.  See, e.g., October 2003 claim.  As noted in the Introduction, service connection for tinnitus has been granted.  Thus, in-service acoustic trauma is conceded.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Here, the Veteran's STRs include an entrance examination in February 1978 that reported his hearing acuity in puretone thresholds.  The Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
25
LEFT
15
5
10
10
5

The Veteran's retirement examination in July 2001 also reported his hearing acuity in puretone thresholds.  These puretone thresholds, in decibels, are as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
20
LEFT
10
5
20
20
15

At a fee-based examination in December 2003, the Veteran reported a bilateral longstanding gradually progressive hearing difficulty.  He noted a longstanding service related history of noise exposure involving firearms and heavy equipment.  Hearing examination revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  No opinion regarding the etiology of his bilateral hearing loss was provided.

The Veteran was afforded a VA examination in May 2011.  He reported a loss of hearing for the past 15 years that he attributed to the time he spent in a tank as a tank commander.  He denied occupational noise exposure.  Hearing examination revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  The examiner opined that it was not likely that the Veteran's present hearing loss was a result of military noise exposure.  The examiner noted that hearing was within normal limits on exit physical.  The examiner also explained that the Veteran's exit physical did not show a standard threshold shift in hearing compared to the entrance physical.

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is warranted.  Initially, the Board concedes in-service acoustic trauma as the Veteran is currently service connected for tinnitus.  Additionally, the evidence also shows that the Veteran has a current bilateral hearing loss disability as defined by VA.  Furthermore, when affording the Veteran the benefit-of-the-doubt, the evidence supports a finding that his bilateral hearing loss disability is related to his in-service acoustic trauma.

Here, the Veteran reported to the December 2003 examiner that he had a bilateral longstanding gradually progressive hearing difficulty.  Additionally, he reported a loss of hearing for 15 years to the May 2011 examiner, placing the onset of his bilateral hearing loss in service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran credible.  The Veteran has also reported having a longstanding service-related history of noise exposure involving firearms and heavy equipment.  In this case, no post-service noise exposure has been shown.  

In light of the Veteran's credible and competent reports of the onset of his bilateral hearing loss in addition to a bilateral hearing loss disability as defined by VA being shown just over two years after his retirement from service, the Board finds that the evidence supports a finding that his bilateral hearing loss is related to his military service.  Indeed, and in this regard, the Board observes that the July 2001 retirement examination showed elevated thresholds.  In this regard, the Board observes that the thresholds for normal hearing are 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley at 157 (citing Schroeder et al. eds., Current Medical Diagnosis & Treatment, 1988, pages 110-111).  The Veteran's retirement examination showed that the auditory thresholds at 2000 Hertz and 3000 Hertz were 20 decibels in both ears, as well as being 20 decibels at 4000 Hertz in his right ear.  Although such thresholds are not indicative of a bilateral hearing loss disability, in light of such thresholds being at the highest end of normal with a bilateral hearing loss disability being shown in December 2003, the Board concludes that the evidence supports a finding that the Veteran's bilateral hearing loss is related to his military service.  

Furthermore, the VA examiner opined that the Veteran's tinnitus was related to his military service.  In this regard, the Board observes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Indeed, here, tinnitus has been service connected as a result of his exposure to acoustic trauma during service.  Therefore, the fact that the Veteran is service connected for tinnitus due to in-service acoustic trauma supports the Board's finding that the Veteran's bilateral hearing loss is also due to in-service acoustic trauma, especially as no post-service acoustic trauma has been shown.

In reaching this conclusion, the Board also acknowledges the VA examiner's negative nexus opinion.  However, in providing a negative opinion, the examiner relied on the Veteran having normal hearing acuity at discharge from service.  As noted above, the absence of hearing loss at discharge from service is not a bar to service connection.  Additionally, the examiner did not provide any explanation for why--with no post-service acoustic trauma--the Veteran was shown to have a bilateral hearing loss disability as defined by VA just two years after retirement from service when in-service acoustic trauma was conceded by the examiner's positive nexus opinion regarding tinnitus.  Thus, the Board finds that the examiner's opinion lacks probative value.  

The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a competent and credible report indicating that his hearing loss began in service.  Furthermore, the Veteran's contentions throughout this appeal have indicated a continuity of symptomatology since service.  As acoustic trauma has been conceded, the Board concludes that the Veteran's reports are sufficient to establish a positive nexus. 

Accordingly, in considering the in-service acoustic trauma, the elevated thresholds in the Veteran's hearing acuity shown at retirement from service, the Veteran's competent and credible lay statements, the above-noted provisions from The MERCK Manual, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has bilateral hearing loss that was incurred in service.  The evidence is in favor of the grant of service connection for bilateral hearing loss.  Service connection for bilateral hearing loss is, therefore, granted.  See 38 U.S.C.A §5107.

	C.  Left Shoulder Disorder

The Veteran contends that he has a left shoulder disorder that is related to his military service.  See, e.g., October 2003 claim.  He testified that he injured his left shoulder during a training exercise with the National Guard in 1986.  See September 2009 Hearing Transcript (H.T.) at 3.

The Board observes that a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that a injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2011).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the preexisting disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the preexisting disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A review of the Veteran's STRs from his periods of active duty does not show the incurrence of any left shoulder injury.  However private medical records dated in January 1986 confirm that the Veteran injured his left shoulder at that time.  The Veteran reported falling on his shoulder at that time.  The pertinent records show that he separated his acromioclavicular (AC) joint, which necessitated surgeries in January 1986 and March 1986.  The Veteran's April 1986 entrance examination for his last period of active duty shows that he was status post left shoulder separation.  He was noted to have full range of motion.  A private surgical follow-up record in May 1986 shows that the Veteran had excellent range of motion.  His shoulder only hurt when he was sleeping on it sometimes; other than that, there was no problem.  A periodic examination in March 1994 revealed clinically normal upper extremities.  No left shoulder disorder was diagnosed, but a scar on the top of his left shoulder was noted.  A report of medical history dated in June 1994 reveals that the Veteran denied having a painful or "trick" shoulder.  His retirement examination also revealed clinically normal upper extremities.  In his accompanying report of medical history, the Veteran reported having a painful or "trick" shoulder.  No left shoulder disability was diagnosed.  As noted above, the Veteran's complete STRs from his final period of service from May 1986 to September 2001 appear to be unavailable.  

According to post-service medical records, the Veteran was diagnosed with left shoulder post-traumatic osteoarthritis in October 2003.  He complained of left shoulder pain in November 2003; X-rays showed partial calcification of the coracoclavicular ligament.  At a fee-based examination in December 2003, the Veteran reported that his left shoulder condition existed since 1985 and was due to an injury; it began when back symptoms started.  Following examination, the Veteran was diagnosed with left shoulder tendonitis.  No opinion regarding the etiology was provided.  

A rheumatology consultation in February 2004 indicates that the Veteran reported having left shoulder pain for many years, although symptoms had progressed in severity over the past several months.  The Veteran reported incurring a fracture to his left clavicle 12-15 years earlier.  He reported that since that time, he had had chronic pain and limited motion.  The Veteran was diagnosed with chronic left shoulder arthropathy, with history of previous trauma, rule out rotator cuff tear.  An MRI in February 2004 revealed no rotator cuff tendon tear or findings to indicate any significant tendinopathy and moderate degenerative AC joint changes.  

The Veteran complained of increased left shoulder pain in August 2006.  He reported having a separated clavicle in the 1980s.  X-rays at that time revealed no evidence of acute fracture or dislocation; mild hypertrophic spurring at the AC joint, which was otherwise grossly intact; lateral downsloping of the acromion; and evidence of old trauma involving the third distal clavicle.  

The Veteran was afforded a VA examination in February 2011.  He reported that in January 1986, he was unloading a truck for soldiers in training while in the National Guard working at Fort Devens when he slipped on ice.  He was found to have a fractured left clavicle from that injury.  The Veteran resumed active duty in May 1986.  He reported that from 1986 to 2001, he had no further injuries to the shoulder, but his shoulder was painful on and off during those 15 years.  He reportedly did not seek medical attention as he wanted to "remain a soldier."  The examiner was unable to examine the Veteran's shoulder to their satisfaction; the Veteran guarded his shoulder and upper arm constantly, with neck and shoulder muscles contracted to resist the examiner from mobilizing his shoulder.  The examiner noted that on examination, internal and external rotation, flexion, and abduction testing were inconsistent.  The Veteran frequently resisted the examiner from moving his shoulder passively.  Following examination, the Veteran was diagnosed with left shoulder dislocation in 1986, stabilized surgically and minor degenerative arthritis of the shoulder joint.  

The examiner noted the May 1986 record indicating that the Veteran had excellent range of movement.  The examiner also noted that there were no abnormal findings on the 1986 examination for returning to active duty and no records of any medical visits from 1986 to 2001.  The examiner further noted that no abnormal findings regarding the left shoulder were recorded at the time the Veteran left active duty in 2001.  The examiner opined that they could not provide an opinion as to whether the Veteran's preexisting left shoulder condition was permanently aggravated by his period of active duty beginning in May 1986 and ending in September 2001 without resorting to mere speculation.  

The examiner explained that they had no confidence in the reliability of the examination findings relative to the Veteran's left shoulder.  Initial inspection detected no atrophy of the left shoulder muscles, especially the trapezius and triceps muscles, both being quite prominent and strong.  The Veteran's musculature was well-developed, rather than diminished and atrophied; the examiner would expect muscle atrophy if indeed the Veteran generally could not raise his left shoulder above 80 degrees on both flexion and abduction.  Strength testing was unreliable; for instance, in testing the left biceps, he would initially exert quite good strength, then suddenly he would stop resisting the examiner's pull on his arm.  The examiner indicated that such was called a clasp-knife finding, suggesting that the testing was unreliable.  While examining the Veteran, he forcibly held the left shoulder downwards, initially appearing asymmetric; but while repeating examination of the neck and shoulder, the Veteran intermittently ceased forcing his left shoulder downward and at those times, his shoulders appeared symmetric.  The Veteran repeatedly forcibly resisted the examiner's attempts to passively assess range of motion of the left shoulder and the examination was terminated.  The examiner noted that they had examined many veterans with shoulder injuries; if they truly had pain and limitation of motion, they did not have the shoulder girdle strength to actively resist the examiner and they instead asked the examiner to stop when they had pain.

Thus, the examiner was skeptical of the Veteran's complaints of left shoulder pain and functional limitations.  The examiner also noted that they were unable to opine regarding any worsening of the Veteran's left shoulder condition during his second stretch of active duty (1986-2001), both due to a lack of supporting medical records and a non-conclusive examination.  The examiner did note that for several years following the 2001 discharge, the Veteran was involved in alcohol and cocaine abuse; it was not until 2006 that a consultation was obtained for left shoulder pain.  Since no range of motion findings were recorded at the 2001 discharge, it was also possible that aggravation of the left shoulder injury occurred during the period of 2001-2006, but that was only speculation.  

Based on a review of the evidence, the Board concludes that service connection for a left shoulder disorder is not warranted.  Initially, the Board finds that the presumption of soundness has been rebutted.  Here, private treatment records dated in January 1986 clearly indicate that the Veteran injured his left shoulder; this injury occurred between the Veteran's periods of active duty ending in October 1983 and beginning in May 1986.  As noted in the Board's January 2011 remand, there is no indication that the January 1986 injury occurred during a period of active duty, a period of active duty for training, or during a period of inactive duty for training.  Thus, this injury was not incurred during service.  In this case, the April 1986 entrance examination for the Veteran's final period of service shows that the Veteran's left shoulder injury was noted.  Therefore, the Board concludes that clear and unmistakable evidence demonstrates that the Veteran's left shoulder injury preexisted his final period of active service beginning in May 1986.

Having found that the Veteran's left shoulder injury preexisted his final period of active service, the remaining question is whether such disorder was aggravated beyond its natural progression during service.  As per VA's General Counsel, VA must show by clear and unmistakable evidence that the preexisting disorder was not aggravated during service.  VAOPGCPREC 3- 2003.
 
After reviewing the evidence, the Board concludes that the Veteran's preexisting left shoulder injury was not aggravated by his period of active duty beginning in May 1986.  As discussed above, a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone at 402.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt at 297.

In this case, the evidence fails to show that there was an increase in the Veteran's left shoulder disability during his final period of service.  In reaching this conclusion, the Board acknowledges that the Veteran's complete STRs from this period of service appear to be missing.  Even when applying a heightened benefit of the doubt, the Board finds that the Veteran's preexisting disability was not aggravated by his service.  As discussed above, the Veteran himself denied seeking treatment for his left shoulder during his final period of service.  Thus, although such records are not available, the Veteran himself has admitted that those records would not show any findings pertinent to his left shoulder.  Furthermore, although the complete records are not available, an examination in March 1994 and the July 2001 retirement examination are of record.  At both examinations, the Veteran was shown to have clinically normal upper extremities, but the March 1994 examination did note the surgical scar on the Veteran's left shoulder.  A report of medical history dated in June 1994 reveals that the Veteran denied having a painful or "trick" shoulder.  Although he reported having a painful or "trick shoulder" in July 2001, the absence of a finding of a left shoulder disability at discharge supports the Board's conclusion that the preexisting left shoulder injury was not aggravated by his final period of service.  

Here, no medical professional has provided any opinion indicating that the Veteran's preexisting left shoulder worsened beyond its natural progression during his final period of service.  The Board's January 2011 remand directed that a VA examination be afforded to the Veteran and a medical opinion obtained; an examination was accomplished in February 2011.  However, the examiner was unable to provide a medical opinion due to the Veteran being uncooperative during the examination.  

The Board acknowledges the Veteran's contentions regarding having left shoulder pain since the January 1986 injury.  The Veteran is competent to report having left shoulder pain.  Additionally, there is nothing in the record to indicate that the Veteran is not credible.  However, even when taking into account the Veteran's reports of pain, the fact remains that the medical evidence at the time of the Veteran's retirement from service did not show a worsening of the underlying disability.  In this case, the Veteran's reports of pain off and on--with objective examinations in 1994 and 2001 failing to show a worsening of the underlying condition--do not establish that the preexisting left shoulder disorder worsened in severity beyond the mere progression of the disorder.  

In this case, notwithstanding the Veteran's assertions of pain during his final period of service, the evidence fails to show that the underlying condition as opposed to his symptoms worsened.  In other words, in the current appeal, the Veteran has simply contended having a worsening in the underlying condition during his last period of service.  As noted above, objective examinations in 1994 and 2001 failed to show a worsening of the Veteran's preexisting left shoulder disorder.  Such contentions alone do not support a grant of service connection for a left shoulder disorder.  Here, after reviewing all of the evidence, the Board concludes the clear and unmistakable evidence has been presented to show that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2011).  

Moreover, there is no nexus evidence to support a finding of service connection. No medical professional has provided any opinion that the Veteran has a left shoulder disorder that is related to his military service.  Additionally, as there is no evidence that arthritis was manifest to a degree of 10 percent or more within one year of the Veteran's discharge from service, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Furthermore, as previously discussed herein, the claims folder contains no competent evidence of a relationship between a preexisting left shoulder disorder and the Veteran's active duty.  Without evidence of an in-service event, injury, or disease to the Veteran's left shoulder or competent evidence of an association between a left shoulder disorder and his active duty, service connection for a left shoulder disorder is not warranted.

The Board acknowledges the Veteran's belief that he has a left shoulder disorder related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the etiology a left shoulder disorder.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left shoulder disorder.  There is no indication that the Veteran's preexisting left shoulder injury was aggravated by his service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left shoulder disorder is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a left shoulder disorder is denied.



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


